Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Information Disclosure Statement
Acknowledgement is made of the corrected IDS (with receipt date of 7/24/2019) mailed with this Notice of Allowance.  Both German references, DE102008040419 and [DE202008040405] meant to be typed as DE102008040405 have been crossed off the 1449 form because these references were cited on a PTO-892 Form by the Examiner in the restriction requirement mailed 11/19/2020.  These references have been crossed out to avoid a duplicate citation error upon processing of the application in the publication branch.  Both references have been considered.

Election/Restrictions
Claims 16-19, 21-25, and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 29-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Werner Stemer on 3/15/2022.
The application has been amended as follows: 
In the claims:
Claim 36 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 16-19, 21-25, and 28 are allowable for reasons of record of prosecution (see remarks, persuasive arguments filed 3/11/2022).  Rejoined method claims 29-35 are allowable because the method claims incorporate allowable subject matter as suggested in the apparatus of claim 16.             


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            
le
3/15/2022